Name: Decision of the EEA Joint Committee No 184/1999 of 17 December 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: electronics and electrical engineering;  marketing;  consumption;  chemistry;  leather and textile industries
 Date Published: 2001-03-15

 Avis juridique important|21999D0184Decision of the EEA Joint Committee No 184/1999 of 17 December 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0012 - 0013Decision of the EEA Joint CommitteeNo 184/1999of 17 December 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 151/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Commission Decision 1999/427/EC of 28 May 1999 establishing the ecological criteria for the award of the Community eco-label to detergents for dishwashers(2) and Commission Decision 1999/476/EC of 10 June 1999 establishing the ecological criteria for the award of the Community eco-label to laundry detergents(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 2ep (Commission Decision 1999/205/EC) in Annex XX to the Agreement:"2eq. 399 D 0427: Commission Decision 1999/427/EC of 28 May 1999 establishing the ecological criteria for the award of the Community eco-label to detergents for dishwashers (OJ L 167, 2.7.1999, p. 38)."Article 2The text of point 2ef (Commission Decision 95/365/EC) shall be replaced by the following:"399 D 0476: Commission Decision 1999/476/EC of 10 June 1999 establishing the ecological criteria for the award of the Community eco-label to laundry detergents (OJ L 187, 20.7.1999, p. 52)."Article 3The texts of Decisions 1999/427/EC and 1999/476/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 51.(2) OJ L 167, 2.7.1999, p. 38.(3) OJ L 187, 20.7.1999, p. 52.